Citation Nr: 1448372	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-05 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee arthritis.

2.  Entitlement to an initial rating in excess of 10 percent for left knee instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel
INTRODUCTION

The Veteran served on active duty from March 1976 to March 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that granted service connection for the issues on appeal with separate 10 percent rating evaluations from the date of service connection on August 14, 2009.

In September 2013 the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a videoconference hearing.  A transcript of the proceeding is associated with the "Virtual VA" electronic claims files.  During the hearing, the Veteran also submitted additional evidence directly to the Board with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

This appeal has been processed in part through VA's Virtual VA and Virtual Benefits Management System (VBMS) paperless claims file systems.

The issue of entitlement to service connection for pes planus was raised by the Veteran in April 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Review of Virtual VA shows a letter to the Veteran on December 27, 2013, in which the AOJ stated "in our letter to you dated December 17, 2013, we acknowledged your request to withdraw the claim for pes planus."  The Board notes that this request to withdraw the issue of service connection for pes planus is not of record.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action to specifically include associating a copy of the aforementioned withdrawal by the Veteran to the record, obtaining a new withdrawal from the Veteran if required, or adjudicating the claim.  38 C.F.R. § 19.9(b) (2013). 



FINDINGS OF FACT

1.  For all periods relevant to this appeal, the Veteran's left knee arthritis was manifested by symptoms to include pain, crepitus, swelling, effusion, and weakness; range of motion including extension to 10 degrees and flexion to no less than 90 degrees; and has resulted in functional limitations including an inability to exercise, limited walking and standing, and requiring the use of a brace for ambulation; however, has not been manifested by ankylosis, dislocation of the semi-lunar cartilage, impairment of the tibia and fibula, or genu recurvatum.
 
2.  The Veteran has had moderate instability of the left knee, variously diagnosed.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for left knee arthritis have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2013).

2.  The criteria for an initial 20 percent rating, but not higher, for left knee instability are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DC 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and the Duty to Assist

I. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, a September 2009 pre-rating letter provided the Veteran with notice of the information and evidence needed to substantiate his claims.  Consistent with Dingess, this letter included notice of the process in which VA assigns disability evaluations and effective dates.  

Insofar as the notice requirements concerning the Veteran's appeal for higher initial disability ratings for his service-connected disabilities, the notice provided in the September 2009 letter would also apply to the "downstream" issue of entitlement to a higher initial disability rating.  In that regard, the United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice that was provided for each of the issues identified above was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, VA and private treatment records, and lay statements have been obtained and associated with the record.  The VA examinations afforded the Veteran, when considered along with the other evidence of record, are fully adequate for the purposes of determining the extent of the disability associated with the Veteran's left knee arthritis and instability in light of the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

With respect to the Veteran's September 2013 Board hearing, the Board notes that the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the September 2013 hearing, the undersigned VLJ enumerated the issues on appeal.  Also, information was solicited regarding ongoing symptoms and treatment.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c) (2) and that the hearing was legally sufficient.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II. Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the disability rating being appealed is the initial disability rating that has been assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the weight of the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Left Knee Arthritis

Throughout the course of this appeal, the Veteran's left knee arthritis has been rated as being 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.

Under DC 5010, traumatic arthritis is rated under the same criteria as DC 5003, which addresses degenerative arthritis.  Under DC 5003, arthritis is to be rated based upon limitation of motion of the affected joint under the appropriate diagnostic code for the specific joint involved.  When there is some limitation of motion, but the demonstrated loss of motion corresponds to a noncompensable disability rating under the applicable rating code, a 10 percent rating may be assigned with involvement of a major joint.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DCs 5003, 5010.

In evaluating the Veteran's left knee arthritis, the Board has also considered the potential application of the other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Under DC 5260, which provides the criteria for ratings based upon loss of leg flexion, a 10 percent disability rating is assigned where flexion of the leg is limited to 45 degrees.  A 20 percent disability rating is in order where leg flexion is limited to 30 degrees.  A maximum schedular 30 percent disability rating is assigned where leg flexion is limited to 15 degrees.

Under DC 5261, a 10 percent disability rating is appropriate where leg extension is limited to 10 degrees.  A 20 percent disability rating is in order where leg extension is limited to 15 degrees.  A 30 percent disability rating is appropriate where leg extension is limited to 20 degrees.  A 40 percent disability rating is assigned where leg extension is limited to 30 degrees.  A maximum schedular 50 percent disability rating is awarded where leg extension is limited to 45 degrees.

By way of reference, normal range of motion for the knee is defined by VA as being from zero degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2013).

Other criteria for rating knee disabilities are available under DCs 5256 (for ankylosis), 5258 (for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion), 5262 (for impairment of the tibia and fibula), and 5263 (for genu recurvatum).  Nonetheless, as discussed below, the evidence does not show that the Veteran's left knee arthritis was manifested at any time by ankylosis, dislocated semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  In the absence of such manifestations, these DCs are inapplicable in this case.  Rating criteria for knee disabilities are also provided under DC 5259 (for symptomatic removal of the semilunar cartilage).  Nonetheless, DC 5259 does not provide for a schedular disability rating higher than 10 percent and therefore does not assist the Veteran in obtaining a higher disability rating for his left knee.  Hence, that criteria is also inapplicable in this case.

The Board has reviewed all of the evidence in the Veteran's physical and electronic claims files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Mindful of the foregoing criteria, the Board now turns to the evidence pertinent to the Veteran's left knee.  In that regard, the Veteran filed a claim for left knee strain in August 2009.  

In response to his claim, the Veteran was afforded a VA examination in December 2009 in which he complained of left knee pain, giving way, popping, locking, effusion, and swelling.  The Veteran reported standing and walking limitations.  Physical examination revealed normal posture and altered gait, but no evidence of abnormal weight bearing on the feet.  There was crepitus, tenderness, abnormal motion, guarding of movement, mild cruciate anterior and posterior instability.  Flexion was to 130 degrees and extension to 0 degrees.  The range of motion of the left knee was additionally limited by pain after repetitive use.  The range of motion of the left knee was not additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-ray of the left knee showed joint space narrowing and osteoarthritis.  In pertinent part the examiner diagnosed bilateral osteoarthritis and anterior cruciate instability, mild, and opined that left knee condition was related to left knee symptoms and chondromalacia in service.

As noted above, in a December 2009 rating decision the RO granted service connection for the issues on appeal with separate 10 percent rating evaluations from the date of service connection on August 14, 2009.  The Veteran appealed.

In January 2010 the Veteran submitted a statement, in pertinent part, that his knee was very weak due to the severe osteoarthritis and the chronic anterior cruciate ligament and lateral instability.  He stated that he was unable to exercise due to the chronic pain, swelling, instability, weakness, and lack of range of motion in his left knee.

At this point the Board notes that the record is replete with VA and private medical records showing treatment of the Veteran's left knee.  VA records show complaints of pain, swelling, instability, occasional falls, weakness, and giving way.

A private examination in November 2009 showed varus deformity, medial and lateral joint line tenderness, crepitus, range of motion was 5/110 degrees; sensory and motor examination were intact.  

A private examination in January 2010 showed a slight varus deformity, crepitus, one plus effusion, and some lateral instability as well as anterior instability.  Sensory and motor examinations were intact.  There was palpable mass in the posterior lateral aspect of the popliteal fossa; this did not pulsate.  There were good distal pulses.  The examiner diagnosed moderate to severe osteoarthritis with chronic anterior cruciate ligament instability and lateral instability.

The Veteran was afforded a VA examination in April 2012 in which he reported pain, swelling, instability, and wearing a brace.  Physical examination showed flexion to 105 degrees with objective evidence of painful motion at 90 degrees.  Extension was limited to 10 degrees.  There was additional limitation in range of motion of the knee following repetitive-use testing with flexion to 90 degrees and extension to 5 degrees, with less movement than normal and pain on movement noted.  Muscle strength testing showed active movement against gravity.  Anterior instability was two plus and medial-lateral instability was one plus.  Surgical scars were not noted to be painful and/or unstable, or total greater than 39 square centimeters for the total area of all related scars.  The examiner also noted that the Veteran walked slowly and cautiously; he could not walk heel-toe.  The Veteran was noted as constantly using a brace.  The VA examiner noted that due to the Veteran's knee, there was no functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.

The Veteran submitted  private treatment records from February 2012 and August 2013 that showed complaints of knee pain, use of a brace, occasional swelling, occasional use of a cane, limited walking and work performance affected with worsening of his knee pain.  Physical examination showed tenderness at the medial and lateral joint line; range of motion was limited with extension to 5 degrees and flexion to 95 degrees.  The August 2013 report showed complaints of giving way and instability; range of motion testing showed flexion to 110 degrees.

In testimony before the undersigned VLJ in September 2013 the Veteran's left knee symptoms were noted to include the need for a total knee replacement because the steroid shots that he received did not provide more than temporary relief,  severe tearing of the entire meniscus, severe osteoarthritis, the use of a cane and a brace, and high risk for falls.

As noted above, a 10 percent evaluation is assigned for painful or limited motion of a major joint or group of minor joints.  A higher evaluation of 20 percent is not warranted unless evidence demonstrates leg flexion which is limited to 30 degrees; or extension of the leg is limited to 15 degrees; or the semilunar cartilage is dislocated with frequent episodes of "locking," pain, and effusion into the joint.

The evidence shows that throughout the course of the appeal period, the Veteran was able to produce left knee motion which included extension to 10 degrees and flexion to no less than 90 degrees.  In view of the same, the Veteran is not entitled to a disability rating higher than 10 percent for his left knee arthritis under DC 5260, 5261, or 5258.

The Board recognizes that, under DeLuca v. Brown, 8 Vet. App. 202 (1995), VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the Diagnostic Codes.  "Functional loss" may occur as a result of weakness or pain on motion.  Here, the evidence shows that pain has been a constant and predominant symptom in his left knee.  Nonetheless, given the extent of left knee motion shown by the Veteran on objective examination during throughout the course of this appeal, and even taking his reported pain into full consideration, there is no evidence of a disability picture that is commensurate to a limitation of left knee to the extent necessary to establish entitlement to a higher disability rating.  See DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5260 and 5261.  In this regard, the Board emphasizes that a 10 percent rating under DC 5010 already contemplates limitation of motion verified by objective evidence of symptoms such as painful motion and takes into consideration and incorporates any additional functional loss due to pain.  The left knee disability has not been shown to produce impairment of extension or flexion that would warrant ratings higher than 10 percent.  See DeLuca.  

Based on the objective medical evidence of record, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination, and the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.

The Board has also considered whether the Veteran should be entitled to a separate rating for a scar of the left knee, but finds that he should not.  While the April 2012 VA examination noted the presence of scars, the left knee scar was neither painful and/or unstable or encompassing an area greater than 39 square centimeters; the evidence is against a finding that the Veteran has a scar which is painful and/or unstable, or a total area of 39 square centimeters (6 square inches) in size.

Overall, the evidence does not support the assignment of a disability rating higher than 10 percent for the Veteran's left knee arthritis.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.  Again, the Board is cognizant that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

B. Left Knee Instability

VA's General Counsel has interpreted that a veteran who has arthritis and instability of the knee could receive separate ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  

With respect to left knee stability, the record is significant for a VA examination in December 2009 in which the Veteran complained of left knee giving way and was diagnosed with mild cruciate anterior and posterior instability; a private examination in January 2010 showed a some lateral instability as well as anterior instability; and a VA examination in April 2012 showed reports of instability, anterior instability was two plus and medial-lateral instability was one plus.  

In this case, the Veteran describes left knee functional limitations on use.  For example, the Veteran describes problems with walking and standing, and the constant use of a brace.  His allegations are credible.  The April 2012 VA examiner found that the Veteran walked slowly and cautiously; he could not walk heel-toe.

By application of the principles of 38 C.F.R. § 4.7 as well as 38 C.F.R. §§ 4.40 and 4.45, the Board finds that the functional limitations caused by the Veteran's arthritis of the left knee more nearly approximates the criteria for moderate instability under DC 5257.  Thus, an initial 20 percent rating is warranted for the knee under DC 5257 for the entire appeal period.

Nonetheless, the Board finds no basis for higher ratings still.  As reflected by actual clinical examination, the Veteran demonstrates mild laxity of the left knee.  The functional limitations caused by the Veteran's knee pain have been considered in the assignment of the 20 percent rating for knee instability.  The Veteran is still capable of ambulation.  Thus, the Board finds that there is no factual basis for a finding of severe instability or subluxation for the left knee to warrant a higher rating under DC 5257.

In so deciding, the Board finds that the Veteran's general complaints of knee pain with functional impairment on use are credible.  His specific complaints have been utilized in awarding the 20 percent rating under DC 5257 despite minimal clinical evidence of left knee instability.  When applying the applicable criteria to the lay and medical evidence of record, the Board finds that the specific findings by trained clinicians hold significantly greater probative value than the Veteran's generalized allegations.  In this respect, these clinicians have provided specific findings for range of motion, and have utilized their clinical experience and training in evaluating the presence or absence of a multitude of clinical findings.  Overall, the Board finds that these specific findings greatly outweigh the Veteran's generalized descriptions, as these clinicians have greater expertise and training than the Veteran in speaking to the issues at hand.

III. Other Considerations

As noted above, the Board has considered potential application of various provisions of Title 38 Code of Federal Regulations, whether or not they were raised by the Veteran.  Schafrath, 1 Vet. App. 589.  In doing so, the Board has also considered application of the provisions under 38 C.F.R. § 3.321(b) (1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the Board finds that the record does not show that the disabilities arising out of the Veteran's left knee arthritis are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1) (2013).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show that the Veteran's service-connected knee disabilities present an exceptional disability picture that renders inadequate the available schedular evaluation for the service-connected disabilities.  A comparison between the level of severity and symptomatology for the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, higher ratings are available under the applicable diagnostic codes; however, the Veteran's disabilities are not productive of the manifestations required for the next higher rating.  As such, it cannot be said that the available schedular evaluations for the Veteran's disabilities are inadequate.

The Board also observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his knee.  Although the evidence indicates some degree of impairment of the Veteran's occupation due to his knees, there is nothing in the record to indicate that the Veteran's disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired). 

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected knee disabilities, under the provisions of 38 C.F.R. § 3.321(b) (1), have not been met. Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board has also considered whether further "staged" disability ratings for any of the foregoing disabilities are warranted by the evidence.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability ratings.  As such, there is no basis for further staged disability ratings for any of the disabilities under consideration.

Finally, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board notes that the Veteran is currently employed and the evidence of record does not suggest that the Veteran's left knee disabilities prevent him from working.  Further consideration of TDIU is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for left knee arthritis is denied.

Entitlement to an initial rating of 20 percent for left knee instability is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


